Case 1:20-cr-00143-TSE Document 296 Filed 04/21/21 Page 1 of 1 PagelD# 5274

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA )
) Case No. 1:20-CR-143
v. )
) Honorable T.S. Bilis, TI
ZACKARY ELLIS SANDERS, )
)
Defendant. )
)

 

ORDER TO SEAL

Upon motion of the United States, the Court finds that the sealing of exhibits | through 6
to the government's response to the defendant’s motion to file redacted versions of transcripts and
exhibits on the public docket, filed on the docket as Dkt. No. 294, is necessary to prevent the
disclosure of the sensitive information covered by the Protective Order in this matter. The Court
finds that the interest in kecping these exhibits under scal outweighs any competing interest in the
public’s nght of access. See Baltimore Sun Co. v. Goetz, 886 F.2d 60, 65 (4th Cir. 1989); United
Staies v. Ramey, 79) F.2d 317, 321 (4th Cir. 1986); {n re Knight Pub. Co., 743 F.2d 231, 235 (4th
Cir. 1984),

Accordingly,

It is hercby ORDERED that the government’s motion to seal is GRANTED and exhibits |

through 6 to the government's response to the defendant’s motion to file redacted versions of

 

United States Distrigt Judge

 
